       Case 1:18-cr-10089-NMG Document 51 Filed 05/01/19 Page 1 of 14



                      UNITED STATES DISTRICT COURT
                        DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA           )
                                   )
     v.                            )       Criminal No. 18-10089-NMG
JASON M. NOBLES,                   )
     Defendant.                    )

                   GOVERNMENT’S SENTENCING MEMORANDUM

      The United States submits this Sentencing Memorandum in the

above-captioned case, currently scheduled for sentencing on May

7, 2019.      For the reasons outlined in this memorandum, the

Government believes that a sentence of 235 months’ imprisonment,

the high-end of the advisory guidelines, is the appropriate

sentence in this matter.      Following the completion of this

sentence, the Government requests that the defendant be on

supervised release for a period of 60 months, be ordered to pay

restitution to the Santander Bank in Swansea, Massachusetts, and

be required to pay a mandatory special assessment of $100.

I.    PROCEDURAL HISTORY

      On January 29, 2019, Jason M. Nobles (“Nobles”) pled guilty

to a one-count indictment charging him with armed bank robbery in

violation of 18 U.S.C. § 2113(a) and (d).

II.   FACTS

      The facts, as stated in the Pre-Sentence Report (“PSR”),

are largely uncontested.




                                       1
     Case 1:18-cr-10089-NMG Document 51 Filed 05/01/19 Page 2 of 14



     On February 26, 2018, at approximately 4:55 PM, a white

male entered a branch of Santander Bank (“the bank”) located in

Swansea, Massachusetts. The individual (“the robber”) approached

a teller, brandished what appeared to be a black semi-automatic

firearm, and ordered the tellers to empty their cash drawers. As

the tellers complied with the robber’s orders, the robber was

overheard saying, “Hurry up or I will shoot.”

     The tellers handed the robber cash from their drawers and

the robber exited the bank. Bank employees watched the robber as

he approached, entered, and then exited the area in a gray

Toyota SUV (“the Toyota”).

     The tellers who interacted with the robber identified him

as a white male, standing at approximately 5’7” to 5’10”, and

weighing approximately 150—170 pounds. He was wearing a red

baseball hat, dark-colored sweatshirt with red stains, dark

sweatpants, and white sneakers. He also wore dark sunglasses, a

black mask covering the lower half of his face, and white latex

gloves. Bank surveillance cameras were operating and functioning

on the date of the robbery. They captured images of the robber

that were consistent with the descriptions given to law

enforcement.

     A post-robbery audit determined that the robber had taken

$15,048.00 in US currency during the robbery.



                                   2
     Case 1:18-cr-10089-NMG Document 51 Filed 05/01/19 Page 3 of 14



     Within moments of the robbery, the Swansea Police issued a

“Be on the Lookout” (“BOLO”) alert for the Toyota. At

approximately 5:07 PM, a Rehoboth Police Officer who had

received the BOLO observed a gray Toyota operating at a high-

rate of speed past him. The Rehoboth Police Officer told his

station of his observations, activated his blue emergency

lights, and pursued the Toyota. The Rehoboth Police Department

dispatcher apprised other Rehoboth officers of the pursuit.

     The Toyota continued at a high-rate of speed, using both

lanes of travel, failed to stop at stop signs, and almost hit

other vehicles and pedestrians. The Toyota collided with the

Rehoboth Police Officer’s cruiser before coming to a stop.

     The operator of the Toyota, identified as Nobles, was

removed from the Toyota and transported to a local hospital for

minor medical treatment. At the time of his arrest, Nobles was

wearing clothing consistent with the clothing worn by the robber

of the Santander Bank in Swansea. Law enforcement observed and

seized a large amount of US currency from the front pocket of

the dark-colored and red-stained sweatshirt Nobles was wearing.

     The Toyota was secured and towed to the Swansea Police

Department. Later, law enforcement executed a search warrant on

the Toyota and seized identification documents confirming Nobles

as the owner of the Toyota, $15,042.00 in US currency ($6 fewer

than what had been reported as stolen), a Sig Sauer semi-

                                   3
     Case 1:18-cr-10089-NMG Document 51 Filed 05/01/19 Page 4 of 14



automatic pellet gun, a red baseball hat, and white latex

gloves.

     On February 26, 2018, Nobles was arrested on related state

charges and detained in state custody. On March 22, 2018, Nobles

appeared in U.S. District Court in Boston and was ordered

detained.   On January 29, 2019, Nobles pled guilty to one-count

indictment charging him with armed bank robbery in violation of

18 U.S.C. § 2113(a) and (d).

III. GUIDELINE ANALYSIS

     A. Offense Level Computation

     ¶¶ 21 & 22 Base Offense Level

     The Government agrees with Probation’s conclusions that

Nobles’ Base Offense Level is 20, and that a two-level increase

is applicable as Nobles robbed a financial institution.

     ¶ 23 Specific Offense Characteristics

     The Government agrees with Probation’s conclusions that

since a dangerous weapon was “brandished” a three-level increase

is applicable.

     ¶ 26 Adjustment for Obstruction of Justice

     The Government agrees with Probation’s conclusions that,

because the defendant recklessly created a substantial risk of

death or serious bodily injury to another person in the course

of fleeing from a law enforcement officers, two additional

levels are added.

                                   4
      Case 1:18-cr-10089-NMG Document 51 Filed 05/01/19 Page 5 of 14



      ¶ 27 Total Offense Level

      The Government agrees with Probation’s conclusions that,

the Total Offense Level incorporating the above adjustments is

27.

      ¶ 28 Chapter Four Enhancements

      The Government agrees with Probation’s conclusions that

Nobles is a Career Offender and thus subject to a corresponding

offense level of 34 because the statutory maximum of 18 U.S.C. §

2113(a) and (d) is 25 years. § 4B1.1(b)(3).

      ¶¶ 29 & 30 Acceptance of Responsibility

      The Government agrees with Probation’s conclusions that

Nobles is entitled to a three-level reduction for acceptance of

responsibility.

      ¶ 31 Total Career Offender Offense Level

      The Government agrees with Probation’s conclusions that

Nobles is a Career Offender and accordingly, his Total Offense

Level is 31.

      B. Career Offender Status

      U.S.S.G § 4B1.1(a) provides that an individual shall be

designated a Career Offender if: (1) the defendant was at least

eighteen years old at the time the defendant committed the

instant offense of conviction; (2) the instant offense of

conviction is a felony that is either a crime of violence or a

controlled substance offense; and (3) the defendant has at least

                                    5
       Case 1:18-cr-10089-NMG Document 51 Filed 05/01/19 Page 6 of 14



two prior felony convictions of either a crime of violence or a

controlled substance. Nobles satisfies these tripartite

requirements.

       First, Nobles is 37 years-old. Second, Nobles’ instant

offense, a violation of 18 U.S.C. § 2113(a) and (d), is a felony

crime of violence. United States v. Frates, 896 F.3d 93, 98-99

(1st Cir. 2018) (holding that a violation under 18 U.S.C. §

2133(a) and (d) qualifies as a “crime of violence”)(citing

United States v. Ellison, 866 F.3d 32, 35 (1st Cir. 2017)).

Third, Nobles has two prior felony convictions: (1) for

trafficking cocaine, a Class B substance, and (2) for possession

with intent to distribute heroin, a Class A drug, (PSR ¶¶ 58 &

63) which are controlled substance offenses under 21 U.S.C. §

841.

       ¶ 58 Trafficking Class B Substance

       On April 18, 2003, Nobles pled guilty in the Bristol County

Superior Court to one count of trafficking a Class B substance.

He was sentences to six years and one day’s imprisonment.

       ¶ 63 Possession with Intent to Distribute Class A Substance

       On July 30, 2010, Nobles pled guilty in the Bristol County

Superior Court to one count of possession with intent to

distribute a Class A drug. He was sentenced to three years and

one day’s imprisonment. His sentence was revised on February 21,

2014, to two-and-a-half years and one day.

                                     6
     Case 1:18-cr-10089-NMG Document 51 Filed 05/01/19 Page 7 of 14




  C. The Defendant’s Criminal History

     ¶ 69 The Government agrees with Probation’s conclusions

that the defendant’s criminal history score is 17, which

establishes a criminal history category of VI.

     ¶ 70 The Government agrees with Probation’s conclusions

 that the defendant is a Career Offender, and as a         Career

 Offender his criminal history category is VI pursuant to

 § 4B1.1(a).

     D. Sentencing Options

     ¶ 138 Guideline Provisions

     The Government further agrees with Probation that based on

a total Career Offender Offense Level of 31 and a criminal

history category of VI, the guideline imprisonment range is 188

months to 235 months.

     IV. SENTENCING RECOMMENDATION

     18 U.S.C. § 3553(a) requires a sentencing court to consider

specific enumerated factors when determining an appropriate

sentence.   These factors include: 1) the nature and

circumstances of the offense and the history and characteristics

of the defendant and 2) the need for the sentence imposed to

reflect the seriousness of the offense, to promote respect for

the law, to provide just punishment for the offense, to afford

adequate deterrence to criminal conduct, to protect the public

                                   7
     Case 1:18-cr-10089-NMG Document 51 Filed 05/01/19 Page 8 of 14



from further crimes of the defendant, and to provide for the

needs of the defendant.

     For the reasons detailed below, the Government believes

that a sentence of 235 months’ imprisonment, the high-end of the

advisory guidelines, is fair and just and takes into account the

factors enumerated in 18 U.S.C. § 3553(a).

     A.   Nobles’ Criminal Record is Replete with Violent Crimes
     and Drug Distribution.

     Nobles is a dangerous and prolific life-long career

criminal in the literal and statutory context.        Nobles’ criminal

history began in 1993 when he was 11 years-old, and continued

unabated throughout his juvenile years.      His adult record shows

multiple convictions for theft, distributing controlled

substances, motor vehicle violations, multiple assault and

battery convictions (PSR ¶¶ 37, 41, 45, 46, 48, 49, 61, 66), and

a 2113 conviction for kidnapping (PSR ¶67).

   His criminal record, spanning over 35 arrests, since becoming

an adult, is extraordinary. Nobles has been convicted of crimes

multiple times during his adult lifetime, many of which involve

violent behavior, involved the use of firearms, and dealt with

controlled substances.

     On almost every case as a juvenile, Nobles was found in

violation of his probation and committed to the Department of

Youth Services.   As an adult, commencing in 1999, Nobles has


                                   8
     Case 1:18-cr-10089-NMG Document 51 Filed 05/01/19 Page 9 of 14



been committed to prison on 11 occasions.       These sentences range

from between 6 months to over 6 years.      Nobles has been found to

be in violation of his probation on 6 separate occasions.

     Sadly, Nobles’ record shows that he is wholly unwilling and

unable to refrain from criminal behavior. This final offense, an

armed robbery endangering bank employees, the public, and law

enforcement, is the apex of a long, involved history of violent

and reckless behavior.

     B.   Nobles Refuses to Rehabilitate and Remains Incapable
     of Adjusting Institutionally.

     Nobles is a life-long criminal convicted of violent crimes

and drug distribution. Moreover, even while an inmate, Nobles

continued his pattern of violent and disruptive behavior and

drug use (PSR ¶ 58) according to records provided by the

Massachusetts Department of Correction while an inmate, he

tested positive for opiates, snorted Wellbutrin, tested positive

for alcohol, and possessed contraband fermented juices. He also

possessed a four-inch sharpened flat-stock and tattoo gun.

Nobles also refused to give urine samples, damaged state

property, threatened staff, tampered with a locking device,

disobeyed direct orders, and joined a gang while in prison.

     These behaviors in addition to his pattern of committing

violent crimes and drug offenses over and over again, indicate

that Nobles has continuously displayed an absolute disregard for


                                   9
     Case 1:18-cr-10089-NMG Document 51 Filed 05/01/19 Page 10 of 14



the law and societal norms. Nobles has been sentenced to

multiple extended periods of incarceration as well as numerous

periods of parole and probation, none of which have curbed his

criminal activity in the slightest.

     Overall, Nobles’ record is replete with violent crimes and

shocking instances of habitual re-offending. Nearly every time

Nobles has been given the opportunity, he commits more crimes.

While it is clear that Nobles’ suffers from chronic substance

abuse, he has been given several opportunities to reform while

in custody and during extended period of probation. He declined

those chances and refuses to rehabilitate.

     Nobles’ record of recurrently committing crimes while on

release and receiving aid from drug treatment programs is

evidence that he is unwilling and is incapable of abiding by the

law. His history of violence with weapons, refusal to refrain

from serious criminal acts, and utter disinclination to

rehabilitate indicate that he should not be allowed to continue

detrimentally affecting society. Society as a whole has paid a

price for Nobles’ repeated reoffending. Prohibiting him for an

extended time from continuing further is likely his best chance

at rehabilitation and reoffending.

     Though Nobles accepted responsibility for this crime, his

repeated offenses and institutional adjustment issues indicate

that he is still unwilling and unable to refrain from criminal

                                   10
     Case 1:18-cr-10089-NMG Document 51 Filed 05/01/19 Page 11 of 14



behavior despite numerous chances in and out of custody. Having

remained unemployed while out of custody, Nobles has not

cultivated a life outside of crime. More alarmingly, having

remained engaged in criminal activities while in custody, Nobles

has not cultivated a sense of respect for the law nor work

ethic. Nobles does suffer from extensive drug abuse and to-date,

no outpatient and other shorter-term custody programs have been

effective for him. Nobles would benefit greatly from an extended

period of stability. A long-term stabilized program in

incarceration may be the only way Nobles is able to address his

underlying issues. The Government hopes that such an environment

would provide Nobles a path to move forward to rehabilitating

into a law-abiding citizen.

     C.   The Instant Offense

     On the date of the instant offense, Nobles stole a car from

an individual in Rhode Island, drove to Massachusetts, and armed

with a dangerous weapon robbed a branch of the Santander Bank.

Following the robbery, Nobles escaped in the stolen motor

vehicle and led law enforcement on a high-speed chase throughout

the Southeastern Massachusetts.      His actions, not only inside

the bank, but during this high-speed escape endangered the lives

and safety of the public and law enforcement.        The only reason

Nobles stopped, was that he was forced to stop by the action of

the pursuing law enforcement officers.

                                   11
     Case 1:18-cr-10089-NMG Document 51 Filed 05/01/19 Page 12 of 14



     V.   CONCLUSION

     Nobles has continued to refuse to conform his behavior to

acceptable societal norms.     This behavior cannot continue. The

Government is well within its rights to demand a maximum

sentence of 25 years’ imprisonment.      The Government however, for

the reasons stated herein, requests this Court impose a sentence

at the high-end of the advisory guideline range of 235 months’

imprisonment, the high-end of the advisory range. Following

completion of this sentence, the Government requests that Nobles

be on supervised release for a period of 60 months, be ordered

to pay restitution to Santander Bank, 1 and a mandatory special

assessment fee of $100.

     This is a just and appropriate sentence as dictated by

Nobles own actions and by Noble’s own decisions and is necessary

to protect the public and to deter similar conduct from others.

The circumstances of this case and Nobles’ life-long criminal

history warrant this significant sentence

                                 Respectfully submitted,

                                 ANDREW E. LELLING
                                 United States Attorney

                           By:   /s/ Kenneth G. Shine
                                 KENNETH G. SHINE
                                 Assistant U.S. Attorney

1 As law enforcement collected $15,042.00 from Nobles’
sweatshirt, restitution should be in the amount of the remaining
$6.00 in US currency.

                                   12
     Case 1:18-cr-10089-NMG Document 51 Filed 05/01/19 Page 13 of 14




                     CERTIFICATE OF SERVICE

     I, the undersigned, hereby certify that this document filed
through the ECF system will be sent electronically to the
registered participants as identified on the Notice of
Electronic Filing (NEF).

                                 /s/ Kenneth G. Shine
                                 KENNETH G. SHINE
                                 Assistant U.S. Attorney




                                   13
Case 1:18-cr-10089-NMG Document 51 Filed 05/01/19 Page 14 of 14




                              14
